United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 October 2, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-50082
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

HOMAR LEDEZMA-LEDEZMA,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. 3:04-CR-1656-ALL
                       --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Homar Ledezma-Ledezma (Ledezma) appeals his guilty-plea

conviction of importing into the United States more than 50

kilograms of a mixture and substance containing marijuana.        See

21 U.S.C. §§ 952(a), 960(a)(1) and (b)(3).   Ledezma argues that

his guilty plea was not knowingly and voluntarily entered because

the magistrate judge who conducted his plea colloquy failed to

comply with Federal Rule of Criminal Procedure 11(b)(1)(D) by

informing him that he had a right to the representation of

counsel at trial, and, if necessary, to have the court appoint an

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50082
                                 -2-

attorney for him.   Ledezma did not challenge in district court

the voluntariness of his plea or the magistrate judge’s

compliance with Rule 11.    Accordingly, review is for plain error.

See United States v. Vonn, 535 U.S. 55, 59 (2002).

     Ledezma has met the first two prongs of the plain error

analysis by establishing a Rule 11 error that is clear and

obvious.   See id. at 59.   Nevertheless, Ledezma has not met the

third prong of the plain error analysis by showing that the

magistrate judge’s Rule 11 error affected his substantial rights.

See United States v. Dominguez Benitez, 542 U.S. 74, 82-83

(2004).    A review of the record as a whole reveals no reasonable

probability that, but for the error, Ledezma would not have

entered his guilty plea.    See id.

     The judgment of the district court is AFFIRMED.